IN THE SUPREME COURT OF MISSISSIPPI

                              NO. 2014-CA-01420-SCT

AUSTIN CHAZ RAMSEY

v.

AUBURN UNIVERSITY AND KEVIN YOXALL


DATE OF JUDGMENT:                       09/05/2014
TRIAL JUDGE:                            HON. WILLIAM E. CHAPMAN, III
TRIAL COURT ATTORNEYS:                  WAYNE E. FERRELL, JR.
                                        STEPHEN DON HENINGER
                                        DONALD ALAN WINDHAM, JR.
                                        WYNN M. SHUFORD
                                        JOHN G. SMITH
COURT FROM WHICH APPEALED:              MADISON COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                WAYNE E. FERRELL, JR.
                                        ADRIENNE P. FRASCOGNA
                                        STEPHEN DON HENINGER
ATTORNEYS FOR APPELLEES:                DONALD ALAN WINDHAM, JR.
                                        WILLIAM L. SMITH
                                        BENJAMIN GILBERT BRYANT
                                        WYNN M. SHUFORD
                                        WILLIAM H. KING, III
                                        S. ANDREW KELLY
                                        JOHN G. SMITH
NATURE OF THE CASE:                     CIVIL - PERSONAL INJURY
DISPOSITION:                            AFFIRMED - 02/25/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE WALLER, C.J., KITCHENS AND COLEMAN, JJ.

      KITCHENS, JUSTICE, FOR THE COURT:

¶1.   While attending Auburn University on a full football scholarship, Austin Chaz

Ramsey permanently injured his back in the university’s weight room in Auburn, Alabama.
Ramsey filed suit in the Circuit Court of Madison County, Mississippi, against Auburn

University and Kevin Yoxall, Auburn’s head strength and conditioning coach. Both

defendants filed motions to dismiss, arguing that venue was improper in Madison County,

Mississippi. The circuit court found that there were no facts creating venue in Madison

County and dismissed Ramsey’s complaint without prejudice.

             STATEMENT OF FACTS AND PROCEDURAL HISTORY

¶2.    The following facts are taken from Ramsey’s complaint1 and from evidence in the

record. Ramsey was a talented football player from Madison, Mississippi. During his junior

year in high school, Ramsey suffered a contusion to his lower back. This back injury, by

Ramsey’s own admission, was minor, and he made a “100% recovery.” During his senior

year of high school in 2006-2007, Ramsey played football at Madison Central High School

and performed so well on the football field that Tommy Tuberville, the head football coach

at Auburn University in Auburn, Alabama, offered him a full football scholarship.

¶3.    On February 7, 2007, Ramsey executed a National Letter of Intent in Madison County,

Mississippi, in which he committed to play football for Auburn University. Shortly thereafter,

Kevin Yoxall, Auburn’s head strength and conditioning coach, mailed Ramsey a training

schedule for the purpose of preparing him to play football at Auburn. The training schedule

included instructions for Ramsey to perform “power cleans,” an Olympic weightlifting

exercise.



       1
         Ramsey filed the complaint on July 1, 2011. Later, he filed a motion to amend his
complaint that was denied by the trial court. All references to the “complaint” refer to the
original complaint that was filed on July 1, 2011, not to the proposed amended complaint.

                                              2
¶4.    In the summer of 2007, Ramsey moved from Madison County, Mississippi, to

Alabama and enrolled in Auburn University for the purpose of participating in a summer

football training camp. Before attending the training camp, Ramsey had passed all physical

examinations and unanimously was certified by medical professionals as being healthy

enough to participate in Division I football. During orientation, Ramsey’s father informed

Yoxall that Ramsey’s doctors had instructed Ramsey not to include “power cleans” in his

training regimen so that he would not reinjure his back. Yoxall told Ramsey and his family

that Ramsey would not be required to do “power cleans” during the course of his strength

and conditioning training.

¶5.    During his freshman year at Auburn in 2007, Ramsey secured a starting position as

an offensive lineman. On December 3, 2007, Auburn’s strength and conditioning staff

advised Ramsey to do a “power clean.” During his performance of the “power clean,”

Ramsey injured his back. Despite this injury, Ramsey continued to play football for Auburn.

¶6.    Ramsey experienced lingering lower back pain throughout the spring of 2008. On

March 11, 2008, he visited a specialist in orthopedic surgery in Birmingham, Alabama. The

surgeon recommended a conservative course of treatment in lieu of surgery, including

epidural steroid injections to block Ramsey’s back pain. However, these injections did not

alleviate Ramsey’s pain, so he underwent back surgery on April 21, 2008.

¶7.    In May 2008, Ramsey’s orthopedic surgeon told Ramsey that he was allowed to

resume participating in training gradually but that he was not allowed to lift weights. Despite

these medical restrictions and Ramsey’s recent surgery, on June 2, 2008, the strength and



                                              3
conditioning staff at Auburn instructed Ramsey to perform a one-legged box squat while

wearing a weighted vest and while holding two barbells. This exercise, which Ramsey

performed at Auburn University, caused another injury to Ramsey’s back, which precluded

his playing football. According to Ramsey, Auburn staff members had harassed and cajoled

him into violating his physicians’s orders. After Ramsey was injured, his position coach

kicked him off the football team, and Auburn University rescinded his scholarship and meal

plan. On January 21, 2009, Ramsey had to have another surgery to repair damage to his back.

¶8.    On July 17, 2009, Ramsey filed a complaint in the United States District Court for the

Northern District of Alabama, alleging that Arnold Gamber, an athletic trainer employed by

Auburn University, and Hugh Nall, an assistant coach employed by Auburn University,

negligently had caused his back injuries by instructing him to perform one-legged box squats

after his back surgery in 2008. After the district court found that venue was proper in the

United States District Court for the Eastern District of Alabama and transferred the case, that

court granted summary judgment in favor of the defendants on February 7, 2011.

¶9.    On July 1, 2011, Ramsey filed the instant action in the Circuit Court of Madison

County, Mississippi, naming Kevin Yoxall and Auburn University as defendants. Ramsey

alleged negligence, wantonness, and intentional infliction of emotional distress against

Yoxall and the University. According to his complaint, by making Ramsey perform “power

cleans” and by forcing him to engage in exercises involving weights against his doctor’s

advice in June 2008, the defendants had caused Ramsey to suffer an injury which ended his

football-playing career.



                                              4
¶10.   On August 12, 2011, Auburn University filed a motion to dismiss, arguing that venue

was not proper in Madison County and that the case should be dismissed pursuant to the

doctrine of forum non conveniens because Alabama would be a more appropriate forum.

Alternatively, Auburn University asserted that it was entitled to absolute immunity under

Alabama law.2

¶11.   The same day, Kevin Yoxall filed a motion to dismiss Ramsey’s complaint, arguing

that, pursuant to Mississippi’s venue statute, no county in Mississippi could provide proper

venue for Ramsey’s complaint. Further, Yoxall asserted that the doctrine of forum non

conveniens required the Circuit Court of Madison County to dismiss Ramsey’s complaint

because the interests of justice and the convenience of the relevant witnesses would be served

best by the courts of Alabama. Yoxall also argued that the complaint should be dismissed for

lack of personal jurisdiction.

¶12.   On May 14, 2012, Ramsey filed a motion for leave to file an amended complaint.

Ramsey’s proposed amended complaint was substantially different from his original

complaint. The proposed amended complaint alleged that “at the time of filing of the

Complaint on July 1, 2011, [Ramsey] was living at his address . . . [in] Madison,

Mississippi.” By comparison, in his original Mississippi complaint, Ramsey had alleged that




       2
         Auburn University, as an instrumentality of the state of Alabama, enjoys absolute
civil immunity under the Alabama Constitution. Ala. Const. art. I, § 14 (“[T]he State of
Alabama shall never be made a defendant in any court of law or equity.”); Rigby v. Auburn
University, 448 So. 2d 345, 347 (Ala. 1984) (“Auburn University is an instrumentality of
the state and therefore immune to suit by the terms of Section 14 of our state constitution.”).

                                              5
he was “an adult resident citizen of the State of Alabama.” Further, in his proposed amended

complaint, Ramsey asserted:

       [O]n several occasion[s] when Austin Chaz Ramsey was performing power
       cleans pursuant to Kevin Yoxall’s and Auburn university’s instructions [while
       he was living in Madison, Mississippi,] . . . he felt pain in his back and injured
       his back which required treatment prior to Austin Chaz Ramsey leaving for
       Auburn University in May of 2007.

This was a significant departure from the facts previously alleged in his complaint, in which

he stated that the back injury he sustained while he was a junior in high school was “minor”

and that he had made a “100% recovery” before enrolling in Auburn University. Further, in

addition to the three tort claims he had asserted in his complaint, Ramsey pled other claims

in his proposed amended complaint including “Breach of Contract,” “Breach of Covenant

of Good Faith and Fair Dealing,” “Detrimental Reliance,” and “Misrepresentations, False

Statements and Fraudulent Reliance.”

¶13.   Both Auburn University and Yoxall filed briefs opposing the amendment, arguing that

Ramsey’s proposed amended complaint was not based on a fair representation of the facts

and was an attempt to hoodwink the Madison County Circuit Court into finding that venue

was proper in Madison County.

¶14.   On September 5, 2014, the Madison County Circuit Court denied Ramsey’s motion

to amend his complaint and dismissed the case without prejudice, finding:

       This cause came before the Court on the motions to dismiss of Defendants
       Auburn University and Kevin Yoxall for improper venue pursuant to Rule
       12(b)(3) of the Mississippi Rules of Civil Procedure. Upon consideration of
       the motions and submissions of the parties, the Court finds that venue is not
       proper in this Court under Miss. Code Ann. § 11-11-3. Moreover, the Court
       finds that Plaintiff’s proposed Amended Complaint would be a futile attempt

                                               6
       to create venue, and thus Plaintiff’s Motion for Leave of Court to File
       Amended Complaint is hereby DENIED. Accordingly, Defendants’ motions
       to dismiss are hereby GRANTED, and this action is DISMISSED without
       prejudice.

¶15.   Ramsey has appealed, asserting eight issues:

       (1) The Circuit Court abused its discretion and erred in granting Defendants’
       Motions to Dismiss.

       (2) Venue is proper in Madison County pursuant to Miss. Code Ann.
       11-11-3(1)(a)(I) as well as the Mississippi Rules of Civil Procedure.

       (3) If venue was improper, the appropriate remedy was transfer not dismissal.

       (4) Madison County is the most convenient forum.

       (5) Chaz Ramsey’s causes of action are properly brought in Madison County
       and venue is proper in Madison County, Mississippi.

       (6) Sovereign immunity does not apply to the defendants in this case and
       public policy mandates that Mississippi law be applied.

       (7) Alternatively, even if this Court should find Mississippi’s choice of law
       principles suggest the application of Alabama law, Mississippi public policy
       prevents the application of Alabama law.

       (8) The Circuit Court erred in refusing to grant jurisdictional discovery on the
       venue issue.

¶16.   Significantly, Ramsey does not claim that the trial court erred by denying his motion

to amend his complaint. This Court has consolidated Ramsey’s issues for decision as follows:

       I. Whether the trial court erred in its determination that venue was not proper
       in Madison County, Mississippi, pursuant to Section 11-11-3(1)(a)(I) of the
       Mississippi Code.

       II. Whether the trial court erred in denying Ramsey discovery for the purpose
       of finding facts which could establish venue in Madison County, Mississippi.




                                              7
       III. Whether issues related to the doctrine of forum non conveniens, choice of
       law, and personal jurisdiction are appropriate for this Court’s consideration.

                                         DISCUSSION

       I. Whether the trial court erred in its determination that venue was not
       proper in Madison County, Mississippi, pursuant to Section
       11-11-3(1)(a)(I) of the Mississippi Code.

¶17.   Ramsey argues that the trial court erred by finding that venue was improper in

Madison County. This Court reviews a trial court’s determinations regarding venue for an

abuse of discretion. Janssen Pharmaceutica, Inc. v. Armond, 866 So. 2d 1092, 1097 (Miss.

2004). “‘Of right, the plaintiff selects among the permissible venues, and his choice must be

sustained unless in the end there is no credible evidence supporting the factual basis for the

claim of venue.’” Hedgepeth v. Johnson, 975 So. 2d 235, 238 (Miss. 2008) (quoting Flight

Line, Inc. v. Tanksley, 608 So. 2d 1149, 1155 (Miss. 1992)); accord Armond, 866 So. 2d

at 1098 (“A plaintiff’s choice of a forum should not be disturbed except for weighty

reasons.”).

¶18.   Mississippi’s venue statute provides four permissible venue options for “[c]ivil actions

of which the circuit court has original jurisdiction”: (1) “the county where the defendant

resides,” or (2) “if a corporation, . . . the county of its principal place of business,” or (3) “the

county where a substantial alleged act or omission occurred,” or (4) the county “where a

substantial event that caused the injury occurred.” Miss. Code Ann. § 11-11-3(1)(a)(I) (Rev.

2004). If a plaintiff cannot establish venue under one of these four criteria against a

nonresident defendant, “a civil action against a nonresident may be commenced in the county

where the plaintiff resides or is domiciled.” Miss. Code Ann. § 11-11-3(1)(b) (Rev. 2004).


                                                 8
Ramsey asserts that venue is appropriate in Madison County, Mississippi, for three reasons:

(1) defendants Auburn University and Kevin Yoxall committed “a substantial alleged act or

omission” in Madison County, (2) an injury-causing event occurred in Madison County, and

(3) Ramsey, the plaintiff, is a resident and domiciliary of Madison County.

       A. Whether venue is proper under Section 11-11-3(1)(a) because a substantial
       act or omission committed by either defendant or an injury-causing event
       occurred in Madison County.

¶19.   Ramsey first argues that venue is appropriate in Madison County, Mississippi, under

Mississippi Code Section 11-11-3(1)(a)(I) because Auburn University and Yoxall committed

“a substantial alleged act or omission” in Madison County. Particularly, Ramsey argues that

Yoxall, the Auburn football team’s strength and conditioning coach, sent him a workout plan,

which included “power cleans,” to his parents’ address in Madison County while he was in

high school and that his compliance with the workout plan was a condition of his football

scholarship to Auburn. Further, Ramsey argues that his back was injured in Mississippi by

complying with Yoxall’s workout plan between the time that he committed to play football

at Auburn in February 2007 and the time that he enrolled in Auburn University in May 2007.

¶20.   This Court has held that “where the . . . basis of the suit is an act or omission by a

party, venue may lie in the county in which that party’s act or omission took place, not the

county in which the plaintiff acted.” Holmes v. McMillan, 21 So. 3d 614, 619 n.5 (Miss.

2009) (emphasis added) (citation omitted). “[S]imply experiencing the effects of an act or

omission in a county is insufficient to establish venue.” AFLAC v. Ellison, 4 So. 3d 1049,

1051 (Miss. 2009) (citation omitted).



                                             9
¶21.   In Wood v. Safeway Insurance Company, 114 So. 3d 714 (Miss. 2013), a plaintiff,

Safeway Insurance Company, tried to establish venue in Rankin County because an insurance

policy application “was delivered and made to Safeway within [Rankin County] and

Application processing for the insurance policy contract . . . was submitted by Defendant(s)

to and accepted and processed by Safeway’s office in [Rankin County].” Id. at 717. Stated

differently, Safeway Insurance Company argued its acceptance of the defendant’s insurance

application and drafting of the relevant contract created venue in Rankin County. This Court

held that the place in which the plaintiff read and processed the contract was irrelevant for

the purpose of establishing venue. Id. at 719. The Court emphasized that the relevant analysis

was based on the acts or omissions of the defendants and unaffected by the passive effects

felt by the plaintiffs in Rankin County. Id.

¶22.   Similarly, in Medical Assurance Company of Mississippi v. Myers, 956 So. 2d 213

(Miss. 2007), this Court held that actions by the plaintiff, including receipt of mail, were an

“insufficient basis for establishing venue.” Myers, 956 So. 2d at 218-19. This Court found

that the plaintiff’s receipt of communications in its home county was “a passive function of

[its] presence there.” Id. at 219.

¶23.   Ramsey has presented evidence that he signed a National Letter of Intent and sent it

to Auburn University in Auburn, Alabama, while he was in Madison County, Mississippi.

And he has averred that he received a workout plan, with instructions to perform “power

cleans,” at his address in Madison County. In light of this Court’s holdings in Myers and

Wood, Ramsey’s receipt of mail at his residence and his signing of his National Letter of



                                               10
Intent in Madison County, standing alone, are insufficient to create venue in Madison

County. For venue to be proper in Madison County, a causal connection between the

defendants’ alleged acts or omissions and the plaintiff’s injury must exist in that county. See

Myers, 956 So. 2d at 219.

¶24.   Ramsey seems to argue that, simply because he was a resident of Madison County

and was domiciled in Madison County at the time the injury occurred, Yoxall and Auburn

University committed a “substantial act or omission” in Madison County. But the county of

the plaintiff’s residence or domicile is relevant for the purpose of determining venue under

present Mississippi law, specifically, Mississippi Code Section 11-11-3(1)(b). Section

11-11-3(1)(b) is relevant only when venue cannot be established in Mississippi under

Section 11-11-3(1)(a). Miss. Code Ann. § 11-11-3(1)(b) (Rev. 2004) (“If venue in a civil

action against a nonresident defendant cannot be asserted under paragraph (a) of this

subsection (1), a civil action against a nonresident may be commenced in the county where

the plaintiff resides or is domiciled.”). We address the question of whether Ramsey was

domiciled in Madison County below in Issue IB.

¶25.   Ramsey also argues that venue was proper in Madison County because “a substantial

event that caused the injury occurred” there. Miss. Code Ann. § 11-11-3(1)(a)(I) (Rev. 2004).

He argues that, by following Yoxall’s pre-enrollment workout plan, he sustained injuries to

his back in Madison County. If true, this would create venue in Madison County because

Madison County then would be a place “where a substantial event that caused the injury

occurred.” Miss. Code Ann. § 11-11-3(1)(a)(I). But this argument avails Ramsey nothing,



                                              11
because he did not plead such facts in his complaint, and the trial court denied his motion to

amend the complaint. Moreover, Ramsey does not contend on appeal that such denial by the

trial court was erroneous.

¶26.   In his complaint, Ramsey stated that the back injury he sustained while he was a junior

in high school was “minor” and that he had made a “100% recovery” before enrolling in

Auburn University. Moreover, Ramsey asserted that, before attending Auburn’s summer

training camp, he had passed all physical examinations and was unanimously certified by

medical professionals as healthy enough to participate in Division I football. Further,

Ramsey alleged that, when his father told Yoxall that Ramsey was not supposed to perform

“power cleans,” Yoxall assured Ramsey that he would not be asked to do that exercise as part

of his training. Thus, according to the facts averred in his complaint, Ramsey had not yet

been injured at the time he left Mississippi to play football in Alabama. Rather, Ramsey pled

that, while he was working out at Auburn University in December 2007, Auburn’s staff

asked him to do a “power clean,” and it was during the course of this specific exercise, in

Alabama, that Ramsey was injured. Ramsey’s complaint failed to aver that an event that

caused the injury occurred in Madison County, Mississippi.

¶27.   Because Defendant Kevin Yoxall does not reside in Madison County, Mississippi,

because Defendant Auburn University is not incorporated or situated in Madison County,

Mississippi, and because Ramsey has not articulated that the defendants either committed a

“substantial alleged act or omission” or that “a substantial event that caused the injury

occurred” in Madison County, Mississippi, the trial court did not abuse its discretion in



                                             12
finding that Madison County, Mississippi, was not the proper venue for Ramsey’s suit under

Section 11-11-3(1)(a)(I).

       B. Whether venue was proper under Section 11-11-3(1)(b) because Ramsey
       was a resident or domiciliary of Mississippi when the complaint was filed.

¶28.   Mississippi Code Section 11-11-3(1)(b) provides that, if a Mississippi resident cannot

establish venue based on Section 11-11-3(1)(a)(I) of the Mississippi Code, “a civil action

against a nonresident may be commenced in the county where the plaintiff resides or is

domiciled.” Miss. Code Ann. § 11-11-3(1)(b). Ramsey argues that he was a resident and

domiciliary of Madison County when he filed the complaint on July 1, 2011.

¶29.   When considering whether the plaintiff has selected an appropriate venue, it is

necessary to begin with the “well-pleaded allegations of the complaint[,]” or any “other

evidence in cognizable form [,]” including affidavits. Flight Line, Inc. v. Tanksley, 608 So.

2d 1149, 1155 (Miss.1992). Additionally, it is well settled that “the plaintiff selects among

the permissible venues, and his choice must be sustained unless in the end there is no credible

evidence supporting the factual basis for the claim of venue.” Id.

¶30.   In his complaint, Ramsey averred that he was “an adult resident citizen of the State

of Alabama.” No facts in the complaint suggest that Ramsey was a resident of or domiciled

in Mississippi at the time the complaint was filed. Thus, the Court must consider other

relevant evidence in the record concerning Ramsey’s residence and domicile. Flight Line,

Inc., 608 So. 2d at 1155.

¶31.   In an affidavit executed on May 3, 2015, and attached to his response to Auburn’s

motion to dismiss, Ramsey stated that: “Even though I moved to Auburn University as a

                                              13
student athlete in June of 2007, I considered myself and I was considered to be a permanent

resident citizen of Madison County, Mississippi and the State of Mississippi and my domicile

was always the State of Mississippi” (Emphasis in original.) But in the same affidavit,

Ramsey averred that he “became a resident citizen of the State of Alabama on or about

February 28, 2011.”

¶32.   The record discloses no credible evidence that Ramsey was a resident of Mississippi

when he filed the complaint. Indeed, Ramsey conceded in both his complaint and in his

affidavit that he was a resident citizen of Alabama when he filed the complaint. As this Court

has held, “[t]he foundation of domicile is intent.” Stubbs v. Stubbs, 211 So. 2d 821, 825

(Miss. 1968). Stated differently, “[a]s a domicil[e] may be acquired by a longer or shorter

residence, depending upon the circumstances of the case, its true basis and foundation must

be the intention, the quo animo of evidence. The apparent or avowed intention of residence,

not the manner of it, constitutes domicil[e].” Hairston v. Hairston, 27 Miss. 704, 719 (1854).

Moreover, “even where a party has two residences at different seasons of the year, that will

be esteemed his domicil[e] which he himself selects, or describes, or deems to be his home,

or which appears to be the centre of his affairs, or where he votes or exercises the rights and

duties of a citizen.” Id. (citation omitted).

¶33.   In his proposed amended complaint, Ramsey averred that “in February 2011, [he]

registered to vote in the State of Alabama and obtained an Alabama driver[’s] license so he

could take advantage of benefits available to those who lived in the State of Alabama.” This

Court has defined domicile as where a person “votes or exercises the rights and duties of a



                                                14
citizen.” We find that the trial court did not abuse its discretion in determining that Ramsey

was not domiciled in Mississippi at the time he filed his complaint. Because no credible

evidence exists, either alleged in the complaint or in supporting affidavits, to suggest that

Ramsey was a resident or domiciliary of Mississippi at the time the complaint was filed,

venue was improper in Madison County, Mississippi. The trial court did not err in dismissing

Ramsey’s complaint without prejudice.

       C. Whether the Circuit Court of Madison County erred by dismissing
       Ramsey’s complaint without prejudice rather than transferring it to an
       appropriate venue.

¶34.   Ramsey argues that the trial court erred by dismissing this case without prejudice

instead of transferring it to the appropriate venue. Ramsey relies upon Section 11-11-17 of

the Mississippi Code, which provides:

       Where an action is brought in any justice court of this state, of which the court
       in which it is brought has jurisdiction of the subject matter, but lacks venue
       jurisdiction, such action shall not be dismissed because of such lack of proper
       venue, but on objection on the part of the defendant shall, by the court, be
       transferred, together with all prepaid costs remaining after the court in which
       the action was originally brought has deducted the costs incurred in that court,
       to the venue to which it belongs.

Miss. Code Ann. § 11-11-17 (Rev. 2004). This statute is inapposite because it applies only

to justice courts. See id. (“Where an action is brought in any justice court . . . .”).3

       3
        Rule 82(d) of the Mississippi Rules of Civil Procedure, instead of Section 11-11-17
of the Mississippi Code, applies to a motion to transfer venue in Mississippi circuit courts:

       When an action is filed laying venue in the wrong county, the action shall not
       be dismissed, but the court, on timely motion, shall transfer the action to the
       court in which it might properly have been filed and the case shall proceed as
       though originally filed therein. The expenses of the transfer shall be borne by
       the plaintiff. The plaintiff shall have the right to select the court to which the

                                               15
¶35.   Mississippi trial courts lack authority to transfer cases to Alabama trial courts. In

McCain Builders, Inc. v. Rescue Rooter, LLC, this Court held:

       The trial court’s order transferring the action to Tennessee, however, was an
       abuse of discretion. The circuit court, after properly finding that it was without
       personal jurisdiction over Rescue Rooter, erred when it went on to state: “This
       case is transferred to the Circuit Court of Franklin County, Tennessee” and
       entitled its order as an “Order of Transfer.” Nowhere is a Mississippi state
       court empowered to require a filing in a court in a sister state, or to affect the
       sister state’s procedural requirements for validating an action. Although the
       court cited our venue statute, Miss. Code Ann. § 11-11-11 (1972), in its order
       of transfer, the statute provides that the court transfer a pending case to “some
       convenient county.” See also M.R.C.P. 82(d). The phrase “some convenient
       county” means some convenient Mississippi county.

McCain Builders, Inc. v. Rescue Rooter, LLC, 797 So. 2d 952, 956 (Miss. 2001). Because

Mississippi trial courts lack the authority to transfer cases to the courts of the other states,

Ramsey’s argument that the trial court should have transferred the case is without merit.

       II. Whether the trial court erred in denying Ramsey discovery for the
       purpose of finding facts which could establish venue in Madison County.

¶36.   Ramsey next argues that the trial court erred in refusing to compel discovery for the

purpose of establishing venue and personal jurisdiction. “Trial courts are afforded broad

discretion in discovery matters, and this Court will not overturn a trial court’s decision unless

there is an abuse of discretion. . . . ” Ashmore v. Miss. Auth. on Educ. Television, 148 So.

3d 977, 981 (Miss. 2014).




       action shall be transferred in the event the action might properly have been
       filed in more than one court.

M.R.C.P. 82(d).

                                               16
¶37.   After both Kevin Yoxall and Auburn University filed motions to dismiss, Ramsey

filed a motion to compel discovery.4 However, as Ramsey concedes in his brief, the trial

court never ruled on the motion to compel. The Mississippi Uniform Rules of Circuit and

County Court Practice provide: “It is the duty of the movant, when a motion or other pleading

is filed. . . to pursue said motion to hearing and decision by the court.” URCCC 2.04. Further,

“[t]he affirmative duty [to obtain a ruling on a motion] rests upon the party filing the motion

to follow up his action by bringing it to the attention of the trial court. . . . A motion that is

not ruled upon is presumed abandoned.” Cossitt v. Alfa Ins. Corp. 726 So. 2d 132, 134

(Miss. 1998). Because Ramsey failed to obtain a ruling on his motion to compel discovery,

he abandoned his discovery argument.

¶38.   Even if this Court were to address Ramsey’s discovery argument on the merits, he

would be entitled to no relief. Citing Wyatt v. Kaplan, 686 F.2d 276 (5th Cir. 1982), Ramsey

asserts that he is entitled to venue and personal-jurisdiction-related discovery as of right.

Ramsey’s argument does not fairly represent Wyatt’s holding. Wyatt provides: “The decision

not to permit depositions on a motion to dismiss for lack of personal jurisdiction is

specifically one for the trial court’s discretion, and such discretion will not be disturbed

ordinarily unless there are unusual circumstances showing a clear abuse.” Id. at 283 (internal

citations omitted). Ramsey has not articulated how discovery from either defendant would

bolster his argument that venue was proper in Mississippi. Thus, the circuit court’s failure

       4
        We note that only Ramsey’s motion to compel discovery from Yoxall appears in the
record. However, the docket sheet shows that Auburn University filed a response to
Ramsey’s motion to compel, indicating that Ramsey had moved to compel discovery from
both defendants.

                                               17
to compel Auburn University and Yoxall to respond to Ramsey’s discovery requests could

not have been “clear abuse.” See id. at 285 (“Even if discovery established that the

defendants in this case have additional, presently unknown, contacts with Texas, this

showing would not avail in Wyatt’s effort to bring the defendants within [the provisions of

the Texas long-arm statute].”).

       III. Whether issues related to the doctrine of forum non conveniens, choice
       of law, and personal jurisdiction are appropriate for this Court’s
       consideration.

¶39.   Ramsey also raises issues on appeal regarding whether the Madison County Circuit

Court had personal jurisdiction over Kevin Yoxall, whether the Madison County Circuit

Court had to apply Alabama or Mississippi law in deciding this case, and whether the

doctrine of forum non conveniens requires that this case be decided in Alabama. The circuit

court did not address these issues in its order dismissing the case without prejudice on the

basis of venue. The trial court did not address personal jurisdiction, choice of law, or forum

non conveniens, three other defenses which could have entitled the defendants to dismissal

of Ramsey’s complaint under Rule 12(b)(3).5 Ramsey essentially requests that this Court

issue an advisory opinion for the purpose of preemptively resolving these issues in his favor.

“As a matter of judicial policy, this Court does not issue advisory opinions.” Hughes v.

Hosemann, 68 So. 3d 1260, 1263 (Miss. 2011). We do not address these issues as they are

not appropriate for this Court’s review.

       5
        Because Auburn University, as an instrumentality of the state of Alabama, enjoys
absolute civil immunity under the Alabama Constitution, choice of law is a defense under
Rule 12(b)(3). See Ala. Const. art. I, § 14; Rigby v. Auburn Univ., 448 So. 2d 345, 347
(Ala. 1984).

                                             18
                                    CONCLUSION

¶40.   Because venue was not proper in Madison County and the trial court did not err in

failing to compel discovery on the questions of venue and personal jurisdiction, we affirm

the judgment of the Circuit Court of Madison County dismissing this action without

prejudice.

¶41.   AFFIRMED.

    WALLER, C.J., DICKINSON AND RANDOLPH, P.JJ., LAMAR, KING,
COLEMAN, MAXWELL AND BEAM, JJ., CONCUR.




                                           19